914 F.2d 249Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William Lewis SMITH, Plaintiff-Appellant,v.Jon P. GALLEY, Warden, Roxbury Correctional Institution,Mason Waters, Assistant Warden, Roxbury CorrectionalInstitution, Arnold J. Hopkins, Former Commissioner, ElmanusHerndon, Deputy Commissioner, Division of Corrections,Department of Public Safety and Correctional Services, T.C.Trumpower, Co. V, Shift Commander, Roxbury CorrectionalInstitution, J.W. Brehm, Co. II, A.S. Kochers, CorrectionalOfficers, Roxbury Correctional Institution, Individually andin their official capacity, Defendants-Appellees.
No. 90-7332.
United States Court of Appeals, Fourth Circuit.
Submitted June 28, 1990.Decided Aug. 9, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Walter E. Black, Jr., District Judge.  (C/A No. 89-2751)
William Lewis Smith, appellant pro se.
John Joseph Curran, Jr., Attorney General, Stephanie Judith Lane-Weber, Assistant Attorney General, Baltimore, Md., for appellees.
D.Md.
AFFIRMED.
Before PHILLIPS, SPROUSE and CHAPMAN, Circuit Judges.
PER CURIAM:


1
William Lewis Smith appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*   Smith v. Galley, C/A No. 89-2751 (D.Md. Apr. 9, 1990).  The motion for injunctive relief is denied.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 The action was also filed pursuant to 42 U.S.C. Sec. 1985.  Smith's claims do not state a cause of action under that statute